       Case 1:20-cv-00163-SES Document 13 Filed 07/02/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

DONALD E. ALBERTSON,                    :
                Plaintiff,              :     NO. 1:20-CV-00163-SES
                                        :
           -vs-                         :
                                        :     (SCHWAB, C.M.J.)
ANDREW SAUL,                            :
Commissioner of Social Security,        :
                     Defendant.         :     [FILED VIA ECF]

                                ORDER

     AND NOW, this _______
                    OE              +VMZ
                           day of __________________, 2020, upon

consideration of Defendant’s Unopposed Motion to Remand, and any

response thereto, it is hereby ORDERED that Defendant’s Motion is

GRANTED, and this case is remanded to the Commissioner for further

proceedings.

     On remand, the Commissioner, through the Appeals Council, will

refer Plaintiff’s case to a different Administrative Law Judge to further

evaluate Plaintiff’s claims, offer Plaintiff the opportunity for a new

hearing, and issue a new decision.
       Case 1:20-cv-00163-SES Document 13 Filed 07/02/20 Page 2 of 2




     This remand is ordered pursuant to the fourth sentence of 42 U.S.C.

§ 405(g).

                            BY THE COURT:


                            ________________________________
                              44VTBO&4DIXBC
                            SUSAN E. SCHWAB
                            CHIEF U.S. MAGISTRATE JUDGE




                                    2
